ORDER

PER CURIAM:
Freddie Russell appeals the judgment of the motion court denying his Rule 29.15 motion for postconviction relief without an evidentiary hearing. Russell sought to set aside his convictions and sentences for attempted manufacture or production of methamphetamine and possession of methamphetamine. He contends that the motion court clearly erred in denying his motion because he was denied effective assistance of counsel when trial counsel *912failed to object to the State’s improper closing argument and when appellate counsel failed to assert on direct appeal that the trial court erred in denying his motion to suppress evidence found in his apartment and garage. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).